DETAILED ACTION
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:
Claim 14, at lines 27-29, repeats the limitations of line 21-23. Claim 15 does the same in lines 7-9 and 13-15.
Claim 14, line 25, and claim 15, line 11, recite, “traverse”. It is believed this should read, “transverse”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 7-8, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
New claims 14 and 15 each recite the nonwoven filtration layer is a nonwoven fiber filtration media and not a meltblown layer. The recitation of “meltblown” is merely reciting how the fibers are formed into a nonwoven filtration layer. Paragraph 31 of the specification states, “…at least one filtration layer can comprise a nonwoven. For example, a nonwoven from staple fibers can be used. Advantageously, the at least one filtration layer can be a nonwoven.” Thus the specification provide support for a nonwoven layer but there is no disclosure or support for this nonwoven layer not be meltblown layer. Individual staple fibers can be meltblown as taught by WO 2011/110637 (US 2013/0001155 to Neubauer) see paragraph 41, where individual fibers (i.e. staple fibers) form a meltblown nonwoven filter layer. Therefore the teaching in paragraph 31, of nonwoven staple fibers, of the present application does not exclude a meltblown layer. Thus the recitation of the filtration layer being not a meltblown layer constitutes new matter.
The additional claims are rejected as depending from claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 8 are recited in lines 51-57 of new claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328.

Claims 2, 8, 14 and 15, Wyhler teaches a filter element comprising: an annular filter bellows (10) formed from a multilayer filter medium, closing about a longitudinal axis extending through a hollow interior of the annular filter bellows, the annular filter bellows is capable of fluid flow radially through the filter medium from an inflow side to an outflow side, a first end plate (3) tightly connected to the filter medium on a first axial end of the filter element, a connection end plate (2) tightly connected onto the filter medium on an opposite axial end of the filter element, the connection end plate having a central opening extending through the connection end plate and opening into the hollow interior, the multilayer filter medium comprises a plurality of layers including a support mesh grid (18) of polyamide material forming the inflow face of the multilayer filter medium, the support mesh grid is the first layer of the multilayer filter medium without any further layer arranged upstream of the inflow face, the support mesh grid is capable of absorbing, transmitting and compensating tensile and compressive loads away from the plurality of layers at the inflow face, the support mesh grid is formed of a plurality of spaced apart longitudinal and transverse members of polyamide having a thickness between 300 and 1200 micron and a mass per unit area between 50-200 g/m2, a non-woven filtration layer (12, 14) abutting directly against and fixed onto an outflow face of the support mesh grid, wherein the nonwoven filtration layer is a nonwoven filtration media, the nonwoven filtration layer has a thickness between 800 and 1400 micron and a mas per unit area between 40 and 200 g/m2 and formed of nonwoven polyamide 
Neubauer teaches a filter medium comprising a filtration layer (22) comprising a gradient structure in which the packaging density of fibers increases in the flow direction (fig. 2, paragraph 7, 8, 11 and 22).  While Wyhler teaches providing a gradient structure but does not teach how to provide such a gradient structure one of ordinary skill in the art would look to the prior art, such as Neubauer, for direction as to how to provide a gradient structure in a meltblown filter layer.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary In re Thorpe, 227 USDQ 964 (1985). Neubauer teaches individual fibers forming a nonwoven filter filtration layer (paragraph 41). Forming nonwoven fiber filtration layers is very common in the filter art in such processes such as an airlaid or wet laid process. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wyhler further teaches that all of the different layers of the filter medium can be made of polyamide (which is hydrophilic) but does not specifically teach that all of the different layers are comprised of the same polyamide material.  Wyhler teaches that all of the layers are welded together.  Welding together different types of plastic materials is a problem recognized in the art as taught by Gabler, where the heat applied to the different material must suit both materials.  Therefore, one of ordinary skill in the art would readily recognize that such a problem would be obviated by the use of the same material for the parts that are to be welded together as separate heating levels applied to the different parts would not be required as the same heat could be applied to each 
Gutman teaches a connection end plate (20) having a central opening extending through the connection end plate and opening into a hollow interior of a filter element (10), a tubular connecting port (11) formed on an axial outer side of the connection end plate and surrounding the central opening, the tubular connecting port projecting axially outward from the axial outer side of the connection end plate, an annular flange formed on an axial outer end of the tubular connecting port, the annular flange having a larger diameter than the tubular connecting port, an annular seal groove (26) formed in a radially outer side of the annular flange and a seal ring (37) arranged in the annular seal receiving groove (fig. 1). The recited tubular connecting port and sealing arrangement is a very common feature in the art as demonstrated by Gutman as a way to provide a sealed connection between a filter cartridge and a filter head or housing and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3, Wyhler does not teach a central tube having struts and/or stiffening ribs in the hollow interior. Central tubes with struts and/or stiffening ribs to support an annular filter bellows are very common in the filter art and well within the normal 
Claim 4, Wyhler further teaches the end plate close the edges of the filter medium, the end plate comprise of a thermoplastic material by a welded joint (paragraph 46). Wyhler does not teach the end plates comprise the same material as the filter medium. As detailed above, welding different materials together can pose problems, as recognized in the art (Gabler). Therefore, using the same material for the end plates and filter medium would have been obvious for the same reasons stated above, with respect to claim 1, as a way to simplify the welding of the end plates with the filter material.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328 as applied to claim 1 above, and further in view of Schiavon et al. US 8,119,002.


Wyhler teaches end plates but does not teach the end plates including glass fiber. The use of a glass fiber content of 30% in a polyamide end cap of a filter element .

Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778